        Case 1:20-cv-03261-RDM Document 59-1 Filed 01/06/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

 LISA M. MONTGOMERY,
                       Plaintiff,
                v.                                        Civil Action No. 20-3261 (RDM)
 JEFFREY A. ROSEN, et al.,
                       Defendants.


                             DECLARATION OF RICK WINTER

I, Rick Winter, do hereby declare and state as follows:

1.     I am employed by the United States Department of Justice, Federal Bureau of Prisons

       (“BOP”), as Regional Counsel for the BOP’s North Central Region. I have held this

       position since October 2016. I have been employed by the BOP since 1994.

2.     The statements I make hereinafter are made on the basis of my review of the official files

       and records of the BOP, my own personal knowledge, or on the basis of information

       acquired by me through the performance of my official duties.

3.     The BOP, under the supervision of the United States Marshals Service, is responsible for

       implementing and otherwise making the necessary preparations to carry out federal death

       sentences.    See 18 U.S.C. § 3596(a); 28 C.F.R. Part 26.       The BOP provided Lisa

       Montgomery notice that her execution was scheduled for January 12, 2021. Two other

       executions are scheduled for the same week. Specifically, Cory Johnson’s execution is

       scheduled for January 14, 2021, and Dustin Higgs’ execution is scheduled for January 15,

       2021.

4.     Necessary arrangements for an execution include the activation of the execution team,

       which consists of approximately 40 BOP staff members. These staff members will, by



                                                1
     Case 1:20-cv-03261-RDM Document 59-1 Filed 01/06/21 Page 2 of 3




     necessity, be removed from their normal duties, which include a wide range of correctional

     and administrative positions within the BOP. Pursuant to the current operational plan for

     an execution, these staff members would be scheduled to cease their normal duties several

     days in advance of any scheduled execution during the week of January 11, 2021, in order

     to give the team time to practice and prepare for their role in an execution. In addition to

     the team members, a number of BOP administrators will be present during the week of

     January 11, 2021, as well, also ceasing their normal duties in the days in advance of an

     execution. Logistical planning to conduct executions the week of January 11, 2021, such

     as travel, lodging, and personnel arrangements, has already begun.

5.   Additionally, the BOP plans to use one or two contractors the week of January 11, 2021,

     who have made themselves available and presumably have made any necessary

     arrangements for personal and work-related matters based on the executions scheduled in

     January.

6.   The currently scheduled executions the week of January 11, 2021, are set to take place at

     the Federal Correctional Complex at Terre Haute, Indiana (FCC Terre Haute).

     Accordingly, FCC Terre Haute is also mobilizing personnel in preparation of the currently

     scheduled executions during that week. FCC Terre Haute has also been coordinating with

     federal, state, and local law enforcement agencies, some of whom have indicated their

     plans to send personnel to FCC Terre Haute to help maintain security for the currently

     scheduled executions.

7.   Approximately 70 FCC Terre Haute staff will serve as institution security and support

     during an execution. Schedules for FCC Terre Haute staff members are currently being

     created, allocating staff based on current execution dates. With its staff pulled away from

     their normal duties, FCC Terre Haute will not be able to operate under normal conditions.

                                              2
           Case 1:20-cv-03261-RDM Document 59-1 Filed 01/06/21 Page 3 of 3




8.     Additionally, BOP has made travel and lodging arrangements for victims’ family members

       to attend the January executions.

9.     Ms. Montgomery is currently housed at the Federal Medical Center at Carswell, Texas

       (FMC Carswell) and will require transport to FCC Terre Haute in advance of her execution.

       The BOP currently plans to transport Ms. Montgomery from FMC Carswell to FCC Terre

       Haute one to two days prior to her execution.

10.    Any adjustment of more than one day to Ms. Montgomery’s execution date would require

       significant planning and coordination such as that which already has been undertaken by

       BOP to date.

11.    Multiple of Montgomery’s victims’ family members are planning to attend the execution

       on January 12, 2021.

12.    Due to the extensive preparations and personnel obligations BOP has not been scheduling

       more than one week of executions in a single month. There are currently no executions

       scheduled after January 15, 2021.



I declare, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is true and

correct.


Executed this     6th day of January, 2021.

                                                    ____________________________
                                                    Rick Winter
                                                    Federal Bureau of Prisons




                                               3
